UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2261



In re:   HORACE LINTON BROWN,

                      Petitioner.



                  On Petition for Writ of Mandamus
           (Nos. 8:06-cr-00140-PJM-1; 8:12-cv-03355-PJM)


Submitted:   February 25, 2014             Decided:   March 4, 2014


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Horace Linton Brown, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Horace Linton Brown petitions for a writ of mandamus,

alleging that the district court has unduly delayed in ruling on

his motion under 28 U.S.C. § 2255 (2012).            He seeks an order

from this court directing the district court to act.              Our review

of the record discloses that the district court has ruled on the

§ 2255 motion.    Accordingly, we grant leave to proceed in forma

pauperis and deny the mandamus petition as moot.                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                          PETITION DENIED




                                      2